 Case 2:16-cv-06599-SJO-FFM Document 60-2 Filed 05/15/19 Page 1 of 2 Page ID #:629


1    Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     Michael J. Manning, Esq. (State Bar No. 286879)
2    Tristan P. Jankowski, Esq. (State Bar No. 290301)
3    Osman M. Taher, Esq. (State Bar No. 272441)
     MANNING LAW, APC
4    20062 S.W. Birch St., Suite 200
     Newport Beach, CA 92660
5    Office: (949) 200-8755
     Fax: (866) 843-8308
6    DisabilityRights@manninglawoffice.com
7
     Attorneys for Plaintiff
8

9
                                 UNITED STATES DISTRICT COURT
10
               CENTRAL DISTRICT OF CALIFORNIA-WESTERN DIVISION
11

12

13                                            Case No.: 2:16-cv-06599-SJO-FFM
14    GUILLERMO ROBLES, an
                                              DECLARATION OF JOSEPH R.
15    individual,                             MANNING, JR. IN SUPPORT OF
16                                            PLAINTIFF’S MOTION FOR LEAVE TO
                    Plaintiff,                AMEND PLAINTIFF’S COMPLAINT
17
      v.
18                                            DATE: June 17, 2019
      DOMINO’S PIZZA LLC, a limited           TIME: 10:00 AM
19
                                              COURTROOM: 10C
20    liability corporation,
                   Defendant.                 HON. S. JAMES OTERO
21

22

23

24

25

26

27

28



                            DECLARATION OF JOSEPH R. MANNING, JR.
                                             1
 Case 2:16-cv-06599-SJO-FFM Document 60-2 Filed 05/15/19 Page 2 of 2 Page ID #:630


1         I, Joseph R. Manning, Jr., hereby declare under the penalty of perjury that the
2    foregoing is true and correct:
3    1.   I am one of the attorneys for the Plaintiff GUILLERMO ROBLES (“Plaintiff”)
4         in the above-entitled action.
5    2.   I am licensed to practice law before this court and all California State courts.
6    3.   I have personal knowledge of the information contained in this Declaration and
7         could testify to such if called to do so.
8    4.   I submit this Declaration in support of Plaintiffs’ Motion for Leave to Amend
9         Plaintiff’s Complaint.
10   5.   Attached hereto as Exhibit 1 is a true and correct copy of Plaintiffs’ Proposed
11        First Amended Complaint.
12   6.   Attached hereto as Exhibit 2 is a true and correct copy of Plaintiff’s Proposed
13        First Amended Complaint that shows through redlining how the Proposed
14        Amended Complaint differs from the Complaint.
15

16         I declare under penalty and perjury under the laws of the State of California and
17   the United States of America, that the foregoing is true and correct. Executed on the
18   15th day of May 2019, at Newport Beach, California.
19

20

21   Dated: May 15, 2019              MANNING LAW, APC
22
                                       By: /s/ Joseph R. Manning, Jr., Esq.
23
                                          Joseph R. Manning Jr., Esq.
24                                        Attorneys for Plaintiff
25

26

27

28



                          DECLARATION OF JOSEPH R. MANNING, JR.
                                           2
